DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
In figures 2, 7 and 11 unlabeled box elements 21 and 30 should be provided with descriptive text labels. See 37 CFR 1.84(n).  
In figures 7 and 11 a bracket is required to show the relationship between elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 1-2, 9-10, 12 objected to because of the following informalities:  
In claim 1, lines 2, 4 and 5
In claim 2, lines 1-2 recite "the acupuncture point massager" which is suggested to be changed to --the at least one acupuncture point massager-- for consistency. Line 2 recites “a position on the glove of the body corresponding to” which is suggested to be changed to --the position corresponding to an acupuncture point on the hand corresponds to-- for clarity.  
In claim 9, line 5 recites “a square ware” which is suggested to be changed to --a square wave-- to avoid typographical error.
In claim 10, line 6 recites “the elastic support is” which is suggested to be changed to --the elastic support member is-- for consistency.
In claim 12, line 5 recites “the wearable member” which is suggested to be changed to --the at least one wearable member-- for consistency.
In claim 13, lines 1-2 recite “the wearable member” which is suggested to be changed to --the at least one wearable member-- for consistency.
In claim 14, lines 1-2 recite “the wearable member” which is suggested to be changed to --the at least one wearable member-- for consistency.
In claim 15, line 12 recites “second square ware” which is suggested to be changed to --a square wave-- to avoid typographical error.
In claim 18, lines 3 and 5 each recite “the wearable member” which are suggested to be changed to --the at least one wearable member-- for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a manually-operated signal trigger arranged on the glove body” as recited in lines 1-2 of claim 6.
The limitation of “an elastic support member connected to the vibrating body” as recited in lines 3-4 of claim 10.
The limitation of “at least one wearable member on which at least one fatigue monitor is arranged” as recited in lines 2-3 of claim 12.
The limitation of “a member capable of being worn on a body of the user” as recited in line 2 of claim 14. The limitation of “a heart rate detection member” as recited in lines 3-4 of claim 14. The limitation of “an electromyography (EMG) detection member” as recited in line 4 of Claim 14.
The limitation of "at least one wearable member" as recited in line 1 of claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, line 2 recites “record a duration of a driving action made by the hand of the user”. It is unclear if the duration of the driving action is the same as or different from the “same action” recited in claim 3.
Regarding claim 7, lines 2-3 recite “receive a third triggering signal from the fatigue monitor”. It is unclear how there is a third triggering signal as neither claim 7 nor claim 1, from which claim 7 depends, recite a first or second triggering signal. Therefore, it is unclear if the applicant intends to claim a first triggering signal and a second triggering signal with the claim.
Regarding claim 9, line 5 recites the limitation “the form” which lacks antecedent basis.
Regarding claim 12, lines 8-9 recite “the controller is configured to output a control signal to the acupuncture point massager”. It is unclear if the control signal is the same as or different from the control signal recited in line 4 of claim 1.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 101,976,495 A).
Regarding claim 1, in figures 2-9 Liu discloses a massage glove 51, comprising a glove body (the massage glove 51 is shown to have a glove body, see fig. 5), an acupuncture point massager (point vibration element 23) and a controller (signal receiving and motion control unit 83), wherein the acupuncture point massager 23 is arranged on the glove body at a position corresponding to an acupuncture point on a hand (the acupuncture point massage 23 is placed on the glove body at a position corresponding to the Hegu acupuncture point, see para. [0064]), and the controller 83 is configured to output a control signal to the acupuncture point massager 23, to control the acupuncture point massager 23 (the controller 83 outputs a control signal that causes the acupuncture point massager 23 to actuate, see paras. [0046]-[0049] and [0068]).
Regarding claim 7, in figure 4 Liu discloses that the controller 83 is electrically connected to a fatigue monitor (sensing module 21 and fatigue detection module 22; the controller 83 shown to be connected to the fatigue monitor 21/22 at the acupuncture point massager 23, see fig. 4 and para. [0046]), and configured to receive a third triggering signal from the fatigue monitor 21/22, and output the control signal for .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, and further in view of Bring (2016/0113834 A1).
Regarding claim 2, Liu discloses that the acupuncture point massage is the acupuncture point massager is located at a position on the glove body corresponding to the Hegu acupuncture point, see para. [0064], but does not disclose that the position corresponds to at least one of a thenar acupuncture point at the hand or a Shaochong acupuncture point on a little finger.
In figures 4-6 Bring teaches that an acupuncture point massager is located at a position of a glove body corresponding to the thenar acupuncture point 402 (a massage element may be located on that portion of the glove between the thumb and the wrist, known as the thenar eminence, see para. [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s glove body with the addition of an acupuncture point massager at the .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, and further in view of Xingming et al. (WO 2017/045290 A1).
Regarding claim 3, Liu does not disclose a timer arranged on the glove body, and configured to record a duration of a same action made by the hand of a user wearing the massage glove, and when the duration reaches a first time period, output a first triggering signal to the controller, wherein the controller is further configured to output the control signal for enabling the acupuncture point massager in accordance with the first triggering signal.
In figure Xingming teaches a timer 10 arranged on a glove 100, and configured to record a duration of a same action made by the hand of a user wearing the glove 100, and when the duration reaches a first time period, output a first triggering signal to the controller 60, wherein the controller 60 is further configured to output the control signal for enabling a massager 30 in accordance with the first triggering signal (the timer 10 is initiated when the user puts the glove 100 on and the timer 10 records a duration of the user’s hand performing the same action of moving their hand to control a device and when the timer 10 reaches a first predetermined time period, which is a timer period where the user exceeds a usage limit of controlling the device, the timer 10 outputs a first triggering signal to the controller 60 so that the controller 60 outputs a control signal to initiate the massager 30, see page 7 line 289 to page 10 line 375, page 11 lines 435-455 and page 12 line 461 to page 14 line 560 and page 16 lines 645-655). It would have 
Regarding claim 4, the modified Liu device discloses that the timer is further configured to record a duration of a driving action made by the hand of the user wearing the massage glove (as the user is wearing the glove while driving, and, as the timer records the duration of the user’s hand performing the same action as taught by Xingming, the timer is configured to record a duration of a driving action made by the hand of the user, see page 7 line 289 to page 10 line 375, page 11 lines 435-455 of Xingming).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Xingming et al as applied to claim 4 above, and further in view of Reader (2017/0239136 A1).
Regarding claim 6, the modified Liu device discloses a manually-operated signal trigger arranged on the glove body, connected to the timer, and configured to output a signal to the timer, to start the timer in accordance with the signal from the signal trigger (the user manually puts their hand in the glove body, which is connected to the timer, the glove body outputting a signal to start the timer, see page 16 lines 645-655 of Xingming).
If in doubt that the modified Liu device discloses that the signal trigger is a manually-operated signal trigger, in figure 7 Reader teaches a manually-operated signal .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, and further in view of Park et al. (2014/0350442 A1).
Regarding claim 8, the modified Liu device discloses the controller is in connection with the acupuncture point massager, see fig. 8 and para. [0066] of Liu, but does not disclose a control switch connected between the controller and the acupuncture point massager.
In figure 7 Park teaches a control switch 140 connected between a controller 150 and a massager 120 (the control switch 140 is shown to be connected between the controller 150 and massager 120, the control switch 140 controlling power supplied to a driving unit 130 that actuates the massager 120, see paras. [0044]-[0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Liu control circuit with the addition of a control switch connected between the controller and acupuncture point massager as taught by Park to provide the device with a switch that supplies electric power to or interrupts power supplied to the acupuncture point massager, see para. [0045] of Park.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, and further in view of Yamazaki (2013/0090581 A1).
Regarding claim 9, the acupuncture point massager comprises a power source (battery 84, see fig. 8 of Liu) electrically connected to the controller 83 (of Liu) and a vibrator (vibrating hammer 82, see fig. 8 of Liu) connected to the power source 84, the control signal from the controller 83 is a triangular wave signal (the control signal is a triangular wave signal, see para. [0055] of Liu), and the power source 84 is configured to output a current corresponding to the triangular wave signal and periodically varying in the form of a triangular wave to the vibrator 82, to enable the vibrator 82 to generate vibration corresponding to a fluctuation period and an amplitude of the triangular wave signal (the power source 84 is shown to be electrically connected to the controller 83 and vibrator 82, the power source outputting a current corresponding to the triangular wave signal, and periodically varying the signal in the form of the triangular wave to have the vibrator generate vibration in accordance with the triangular wave and, as the triangular wave signal is a wave signal, the triangular wave inherently has a fluctuation period and an amplitude, see paras. [0055]-[0056] and [0066] of Liu), but does not disclose that the control signal is a square wave signal.
In figure 2 Yamazaki teaches that a control signal is a square wave signal (the control signal can be a square wave signal so that the control signal can produce a variety of vibrational patterns, resulting in a varied massage therapy, see para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Liu control signal to be a square wave signal as taught by Yamazaki to provide an alternative signal profile that is .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Yamazaki as applied to claim 9 above, and further in view of Crunick et al. (2016/0151238 A1) and Pepin et al. (2010/0289346 A1).
Regarding claims 10-11, the modified Liu device discloses that the vibrator is connected to the power source (see fig. 8 and paras. [0055]-[0056] and [0066] of Liu), but does not disclose that an electromagnet is electrically connected to the power source, a vibrating body comprising a metal portion and located within a magnetic field generated by the electromagnet, and an elastic support member connected to the vibrating body, wherein when the magnetic field is generated, the vibrating body is attracted by the electromagnet to move in a direction toward the electromagnet, the elastic support is compressed, and when the magnetic field disappears, the vibrating body is not attracted by the electromagnet and moves in a direction away from the electromagnet under the effect of an elastic force of the elastic support member and that the elastic support member comprises an elastic sheet or spring.
In figure 47B Crunick teaches an electromagnet 4542 is electrically connected to the power source (the electromagnet is indirectly connected to onboard batteries, see para. [0279]), a vibrating body 4540 located within a magnetic field generated by the electromagnet 4542, and an elastic support member 4538 connected to the vibrating 

In figure 4A Pepin teaches that a vibrating body 404 comprises a metal portion (the vibrating body 404 is made of metal, see paras. [0024] and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Liu vibrating body to be made of metal as taught by Pepin to provide a more durable vibrating body with a heavier weight, see para. [0044] of Pepin.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, and further in view of Karmarkar et al. (2015/0213634 A1).
Regarding claim 12, Liu discloses discloses a vehicle-mounted massage device, comprising the massage glove according to claim 1 (see the rejection of claim 1 above), wherein; a fatigue monitor (sensing module 21 and fatigue detection module 22) is configured to monitor a physiological feature parameter of a user, and when the physiological feature parameter indicates that the user is in a fatigue state, transmit a triggering signal to the controller 83 of the massage glove 51; and the controller 83 is configured to output a control signal to the acupuncture point massager 23 in accordance with the triggering signal (the fatigue monitor 21/22 uses a sensing module 21 to monitor the facial image, which includes eye movement, user gaze patterns and user head motions, to determine if the user is in the fatigue state, and transmits a triggering signal to the controller 83 so that the controller 83 can output the control signal to the acupuncture point massager, see paras. [0046]-[0048], [0053] and [0066]).

In figure 9 Karmarkar teaches that a fatigue monitor is arranged on a wearable member (the user wears a head mounted member with a fatigue monitor, the fatigue monitor being an eye tracker system, see para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s controller to receive a triggering signal from a fatigue monitor, with an eye tracker system, placed on a wearable member as taught by Karmarkar to provide the device to more accurately determine when the user is fatigued by having a wearable device monitoring the eyes of the user and to provide the user with warning messages if the user is fatigued, see para. [0050] of Karmarkar.
Regarding claim 16, the modified Liu device discloses that the fatigue monitor is in wireless communication with the controller (the fatigue monitor 21/22 wirelessly communicates with the controller 83 via a wireless signal transmitting module 31 and a wireless signal receiving module 32, see fig. 4 and para. [0054] of Liu).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Karmarkar et al. as applied to claim 12 above, and further in view of Lisy et al. (9,579,060 B1).
Regarding claim 13, the modified Liu device discloses that the wearable member is head-mounted and comprises an eye movement state detection member, see para. [0050] of Karmarkar, but does not disclose that the wearable member comprises a hat, and the fatigue monitor is arranged on the hat.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Karmarkar et al. as applied to claim 12 above, and further in view of Hyde et al. (2017/0258995 A1).
Regarding claim 14, the modified Liu device discloses that the wearable member is capable of being worn on a body of the user (the wearable member is worn on the head of the user, see para. [0050] of Karmarkar), but does not disclose that the wearable member comprises a member capable of being worn on a body of the user, and the fatigue monitor is arranged on the member and comprises at least one of a heart rate detection member or an electromyography (EMG) detection member.
In figure 1b Hyde teaches a member 102 capable of being worn on a body of the user, and the fatigue monitor 108 is arranged on the member and comprises an electromyography (EMG) detection member (the member 102 is worn on the torso of the user an includes a fatigue monitor 108 that comprises an electromyography sensor, see para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Liu controller to receive triggering signals from a member worn on a body of the user having .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Karmarkar et al. as applied to claim 12 above, and further in view of Yamazaki (2013/0090581 A1).
Regarding claim 15, the modified Liu device discloses that the fatigue monitor comprises an analysis circuit (fatigue detection module 22; the fatigue monitor 21/22 includes an analysis circuit 22, see fig. 2 and paras. [0046]-[0052] of Liu), a signal generation circuit (wireless signal transmitting module 31, see fig. 4 of Liu) and a signal transmission circuit (wireless signal receiving module 32, see fig. 4 of Liu); the analysis circuit is configured to determine a fatigue level of the user in accordance with the physiological feature parameter (the analysis circuit 22 uses obtained data to determine the fatigue level of the user based on user facial images, see paras. [0046]-[0052] of Liu); the signal generation circuit is configured to generate a first wave signal in accordance with the fatigue level (the signal generation circuit 31 generates and transmits the first wave signal to the signal transmission circuit 32, see paras. [0054]-[0058]); the signal transmission circuit is configured to transmit the first wave signal, as the trigger signal, to the controller (the signal transmission circuit 32 transmits the first wave signal as a trigger signal to the controller 83, see paras. [0054]-[0058]); and the controller is further configured to generate the control signal in the form of a second wave signal in accordance with the first square signal, and the second ware signal has a fluctuation period and an amplitude each in direct proportion to the fatigue level (the 
The modified Liu device does not disclose that the first wave signal and second wave signal are square wave signals.
In figure 2 Yamazaki teaches that a control signal is a square wave signal (the control signal can be a square wave signal so that the control signal can produce a variety of vibrational patterns, resulting in a varied massage therapy, see para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Liu first wave signal and second wave signal to be a square wave signal as taught by Yamazaki to provide an alternative signal profile that is capable of controlling the acupuncture point massager to produce an alternate vibrational pattern that results in a varied massage therapy, thereby enhancing the massage effect, see para. [0057] of Yamazaki. Additionally, a change in form or shape of a control signal is generally recognized as being within the level of ordinary skill in the art.
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (CN 101,976,495 A) in view of Ode (2016/0317382 A1).

If in doubt that Liu discloses a processor and memory with a computer program stored on the memory, in figure 2 Ode teaches a processor 51 and memory 60 with a computer program stored on the memory 60 (the processor 51 communicates with memory 60, the memory 60 including a computer program which operates a massage device, see paras. [0040]-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s fatigue detection module to include a processor and a memory with a computer program .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101,976,495 A) in view of Karmarkar et al. (2015/0213634 A1) and Ode (2016/0317382 A1).
	Regarding claim 18, in figures 2-9 Liu discloses a vehicle-mounted massage device, comprising, a massage glove 51 including a glove body and an acupuncture point massager (point vibration element 23), a processor (signal receiving and motion control unit 83), and a fatigue monitor (sensor module 21 and fatigue detection module 22), wherein the fatigue monitor 21/22 is configured to monitor a physiological feature parameter of a user, and when the physiological feature parameter indicates that user is in a fatigue, transmit a triggering signal to the processor 83 (the fatigue monitor 21/22 uses a sensing module 21 to monitor the facial image, which includes eye movement, user gaze patterns and user head motions, to determine if the user is in the fatigue state, and transmits a triggering signal to the processor 83, see paras. [0046]-[0048], [0053] and [0066]), and the processor 83 is configured to output a control signal to the acupuncture point massager 23 in accordance with the triggering signal (the controller 83 outputs a control signal that causes the acupuncture point massager 23 to actuate in accordance with the triggering signal received from the fatigue monitor 21/22, see paras. [0046]-[0049] and [0068]).
Liu does not disclose at least one wearable member, that the fatigue monitor is arranged on the wearable member.

If in doubt that Liu discloses that the controller is a processor, in figure 2 Ode teaches a processor 51 outputs a control signal to a massager 21/22 based on a signal received from a storage 60 (the processor 51 communicates with storage 60, the processor 51 outputting a control signal to actuate massager 21/22, see paras. [0040]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s fatigue detection module to include a processor and a memory with a computer program stored on the memory as taught by Ode to allow the fatigue detection module to store a variety of different information including massage settings, see para. [0040] of Ode.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
t, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant' s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai (2008/0216207 A1) is cited to show a wearable device with a vibrator. 
Mariano et al. (2010/0250179 A1) is cited to show a timer that is triggered to start when a predetermined event starts.
Oshita (2014/0375551 A1) is cited to show a wearable device with a timer that is triggered to start when a user swings their arm.
McEwen et al. (2017/0079537 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TU A VO/Primary Examiner, Art Unit 3785